Exhibit 10.7

 

October 31, 2019

 

Orion Energy Credit Opportunities Fund II, L.P.

Orion Energy Credit Opportunities Fund II PV, L.P.

Orion Energy Credit Opportunities Fund II GPFA, L.P.

350 5th Ave #6740

New York, NY 10118

Attention:

Gerrit Nicholas; Rui Viana; Mark Friedland; Timothy Mister; Sue Yang

 

Email:  

Gerrit@OrionEnergyPartners.com; Rui@OrionEnergyPartners.com;
Mark@OrionEnergyPartners.com; Timothy@OrionEnergyPartners.com;
Sue@OrionEnergyPartners.com

 

Re: Observer Right Agreement

 

Ladies and Gentlemen:

 

FuelCell Energy, Inc., a Delaware corporation (the “Borrower”), the Subsidiaries
of the Borrower from time to time party hereto (each a “Guarantor”, and,
collectively, together with the Borrower, the “Loan Parties”), Orion Energy
Credit Opportunities Fund II, L.P., a Delaware limited partnership (“Main
Fund”), Orion Energy Credit Opportunities Fund II PV, L.P., a Delaware limited
partnership (“ECI Parallel Fund”) and Orion Energy Credit Opportunities Fund II
GPFA, L.P., a Delaware limited partnership (“Family & Associates Fund,” and,
together with Main Fund, ECI Parallel Fund, and their respective Affiliates,
collectively, “Orion”) are entering into this letter agreement (this
“Agreement”), in connection with (i) the Credit Agreement dated of even date
herewith (the “Credit Agreement”), among the Borrower, the Guarantors, the
lenders party thereto from time to time (collectively, the “Lenders”) and Orion
Energy Partners Investment Agent, LLC, as administrative agent (“Agent”) and
collateral agent, (ii) those certain Initial Funding Warrants dated as of even
date herewith issued by the Borrower to each of the Orion Energy Warrant
Holders, and (iii) to the extent issued on the Second Funding Date in accordance
with the Credit Agreement, those certain Second Funding Warrants to be dated as
of the Second Funding Date and to be issued by the Borrower to each of the Orion
Energy Warrant Holders. The purpose of this Agreement is to permit Main Fund,
ECI Parallel Fund and Family & Associates Fund to qualify the investment in the
Loan Parties as a “venture capital investment” for purposes of the United States
Department of Labor Regulation published at 29 C.F.R. Section 2510.3-101(c)
under the Employee Retirement Income Security Act of 1974, as amended (the “Plan
Asset Regulation”).  Capitalized terms used in this Agreement and not otherwise
defined shall have the respective meanings set forth in the Credit Agreement (it
being understood that if the Credit Agreement is not in effect at any time
during the term of this Agreement, references herein to the Credit Agreement
shall be to the Credit Agreement as if the Credit Agreement was in effect at
such time).  In connection therewith, the parties hereby agree as follows:

 

 

--------------------------------------------------------------------------------

 

1.Observer Right.  

(a)The Borrower hereby grants to each of Main Fund and Family & Associates Fund
the right to have a representative (who shall initially be Gerrit Nicholas in
the case of Main Fund and Rui Viana in the case of Family & Associates Fund)
(each, a “Representative” and, together, the “Representatives”), which
Representatives must, in all cases, meet the criteria for nomination as a
director pursuant to the Borrower’s Nominating and Corporate Governance
Committee Charter attached hereto as Annex A (other than paragraph 5 thereof to
the extent related to the Representative’s representation of the Lenders) (the
“Board Criteria”) to attend all formal meetings of the board of directors or
similar governing body of the Borrower (the “Board”) and the audit committee
thereof, in a nonvoting observer capacity and, in this respect, the Borrower
shall give such Representatives copies of all notices, minutes, consents, and
other materials that it provides to members of the Board or the audit committee
thereof at the same time and in the same manner as provided to such members;
provided, however, that such Representatives shall agree to hold in confidence
and trust all information so provided; provided, further, that the Borrower
reserves the right to reasonably withhold any information and to reasonably
exclude such Representatives from any meeting or portion thereof if access to
such information or attendance at such meeting could, in the reasonable belief
of the Borrower, (i) cause the Borrower to lose the protection of
attorney-client privilege, (ii) result in a conflict of interest (including, in
the case of any threatened, pending or completed action, suit or proceeding
involving Orion or the Lenders or the Orion Energy Warrant Holders under the
Financing Documents or the Warrants or any proposed or pending transaction
involving the Borrower, on the one hand, and Orion or the Lenders or the Orion
Energy Warrant Holders, on the other hand), or (iii) result in the disclosure of
trade secrets of the Borrower to such Representative (information described in
clauses (i) through (iii), “Protected Information”).  Moreover, Orion and the
Representatives agree that any information provided to the Representatives in
their capacity as such is delivered “AS IS” and neither the Borrower nor the
Loan Parties make, and they each expressly disclaim, any representation or
warranty as to the accuracy or completeness thereof. Without limiting the
foregoing, the Borrower shall have no liability to Orion, the Representatives or
their respective Affiliates resulting from any use or reliance upon any
information provided to the Representatives in their capacity as such.

(b)The Representatives may participate in discussions of matters brought before
a quarterly meeting of the Board, but in no event shall either Representative
(i) be deemed a member of the Board or the audit committee thereof or (ii) vote
on or have the right to propose or offer any motions or resolutions to the
Board. For the avoidance of doubt, the presence of one or both of the
Representatives shall not be required for establishing a quorum at a meeting of
the Board.

(c)The Borrower shall not remove or replace the Representative of Main Fund or
the Representative of Family & Associates Fund as a nonvoting observer at any
time without the prior written consent of Main Fund or Family & Associates Fund,
respectively; provided, however, that the Borrower may remove any Representative
who ceases to meet the Board Criteria.  Each Representative shall have the right
to resign at any time by giving prior written notice thereof to the Borrower.
Upon any such notice of resignation or any such removal, (i) Main Fund shall
have the right to appoint a successor representative of Main Fund, and (ii)
Family & Associates Fund shall have the right to appoint a successor
representative of Family & Associates Fund; provided that such successor
representative executes a counterpart to this Agreement and agrees to be bound
by the terms hereof.  Any such successor representative shall thereupon succeed
to

2

--------------------------------------------------------------------------------

 

and become vested with all the rights, powers, privileges and duties of the
retiring or removed representative and the retiring or removed representative
shall promptly take such actions, as may be necessary or appropriate in
connection with the assignment to such successor representative of the rights
hereunder, whereupon such retiring or removed representative shall be discharged
from his or her duties and obligations hereunder. After any retiring or removed
representative’s resignation or removal hereunder, the provisions of Section 6
of this Agreement shall inure to such representative’s benefit as to any actions
taken or omitted to be taken by such representative while he or she was a
representative hereunder.

(d)In the event that the Borrower may at any time in the future be governed,
directly or indirectly, by a board of directors, board of managers or similar
governing body of a person (other than or in addition to the Board), the rights
set forth in clauses (a) and (b) above shall apply mutatis mutandis to such
other board of directors, board of managers or similar governing body and
similar committees thereof.

(e)Except as set forth in Section 6 hereof, the parties hereto acknowledge and
agree that the Representatives shall not be entitled to reimbursement or
compensation from the Borrower in connection with the activities performed by
the Representatives under this Agreement.

(f)Orion agrees that it will, and will cause each Representative and each other
person designated as a Representative upon the exercise of the rights granted to
Main Fund, ECI Parallel Fund and Family & Associates Fund pursuant to Section 4
of this Agreement to comply with all written policies, procedures, processes,
codes, rules, standards and guidelines applicable to Board members, including
but not limited to the Borrower’s corporate governance guidelines, code of
business conduct, and insider trading policy.

2.Books and Records; Financial Information.  Each of the Loan Parties hereby
agrees, subject to the right of the Loan Parties to withhold Protected
Information, that they shall provide each of the Representatives, with:

(a)the right to (i) visit and inspect the properties of the Loan Parties with
five (5) business days’ prior notice and subject to the Loan Parties’ regular
site access and security requirements; (ii) examine the books of account and
records of the Loan Parties; and (iii) discuss the affairs, finances, and
accounts of the Loan Parties with their respective executive officers, during
normal business hours of the Loan Parties, in each case, as may be reasonably
requested by Main Fund, ECI Parallel Fund or Family & Associates Fund; and

(b)as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Loan Parties, (i) a balance sheet as of the end
of such year, (ii) statements of income and of cash flows for such year, and
(iii) a statement of stockholders’ equity as of the end of such year, all such
financial statements audited and certified by independent public accountants of
recognized standing selected by the Borrower; provided that the Loan Parties
shall be deemed to have complied with this requirement by filing same on the
Electronic Data Gathering and Retrieval System (EDGAR) of the U.S. Securities
and Exchange Commission; provided, however, that the Loan Parties shall not be
in violation of this Agreement until Orion has notified the Loan Parties in
writing describing the events which constitute such violation and then only if
the Loan Parties shall have failed to cure such violation within sixty (60) days
after the receipt of such written notice.

3

--------------------------------------------------------------------------------

 

3.Consultation with Management.  The Loan Parties hereby agree that they shall
make their appropriate executive officers available periodically, but at least
quarterly, and at such other times as reasonably requested (in any event, with
at least five (5) business days’ written notice unless waived by all relevant
parties) by any of Main Fund, ECI Parallel Fund or Family & Associates Fund, for
reasonable consultation with the Representatives, with respect to matters
relating to the business and affairs of the Loan Parties; provided, however,
that the Loan Parties shall not be in violation of this Agreement until Orion
has notified the Loan Parties in writing describing the events which constitute
such violation and then only if the Loan Parties shall have failed to cure such
violation within sixty (60) days after the receipt of such written notice.  The
parties acknowledge and agree that such consultations need not be in person and
may be carried out by telephone or videoconference.  At the request of any or
all of Main Fund, ECI Parallel Fund and Family & Associates Fund, the Loan
Parties will provide such additional rights of consultation as Main Fund, ECI
Parallel Fund or Family & Associates Fund may reasonably request in the event
changes in applicable law require such changes in order for the investment in
the Loan Parties to qualify as a “venture capital investment” for purposes of
the Plan Asset Regulation.

4.VCOC Transferees.  

(a)In the event that Main Fund, ECI Parallel Fund or Family & Associates Fund
transfers all or any portion of its investment in the Loan Parties to any other
entity that is intended to qualify as a “venture capital operating company”
under the Plan Asset Regulation (a “VCOC Transferee”), such VCOC Transferee
shall be afforded the same rights as are afforded to Main Fund, ECI Parallel
Fund and Family & Associates Fund, respectively, hereunder and shall be treated,
for such purposes, as a third party beneficiary hereunder. Notwithstanding the
foregoing, at no time shall the aggregate number of observers or Representatives
under this Agreement exceed two (2) unless a higher number of observers or
Representatives is consented to by the Borrower (which consent shall not be
unreasonably withheld).

(b)It is the intention of Orion and the Loan Parties that all rights herein
constitute direct contractual rights between Main Fund, ECI Parallel Fund and
Family & Associates Fund, on the one hand, and each of the Loan Parties, on the
other hand, and that such rights shall be independently enforceable by each of
Main Fund, ECI Parallel Fund and Family & Associates Fund, consistent with each
fund’s status as a “venture capital operating company” as defined in the Plan
Asset Regulation. The Loan Parties hereby acknowledge and agree that each of
Main Fund, ECI Parallel Fund and Family & Associates Fund shall have the right,
in its sole discretion, to designate one or more individuals or other persons to
exercise the rights granted to Main Fund, ECI Parallel Fund and Family &
Associates Fund hereunder, subject to the requirement that any Representative
must meet the Board Criteria and that, subject to clause (a) above, there may be
no more than two (2) Representatives under this Agreement.  

5.Term.  The observer right set forth in Section 1 of this Agreement, the right
to review books and records set forth in Section 2 of this Agreement, the right
to consult with management set forth in Section 3 above and this Agreement as a
whole shall automatically terminate on the later of the Discharge Date or the
date that neither Orion nor any of its Affiliates own any interest in any of the
Loan Parties (including any Warrant or any equity interest acquired upon the
exercise of the Warrants); provided that Sections 6 and 7 of this Agreement
shall survive such termination.      

4

--------------------------------------------------------------------------------

 

6.Indemnity.  To the extent the provisions of Section 1 of this Agreement apply,
each Loan Party hereby agrees to provide indemnification and advancement of
expenses to the Representatives in accordance with the terms of the form of
Indemnification Agreement attached hereto as Exhibit A.  For purposes of
clarity, the parties agree and acknowledge that (i) each of the Representatives
shall have no fiduciary duties or obligations to the Loan Parties and, under no
circumstances, shall any indemnity and/or advancement contemplated by this
Agreement be negated or otherwise impacted by any claim which alleges a breach
of any such duties, (ii) subject to the obligations of non-use and
confidentiality set forth in Sections 1(a) and 7 of this Agreement, nothing
contained herein will restrict the ability of Orion or any of its Affiliates
from time to time to engage in any business or investment activity or to
acquire, develop or otherwise pursue business or investment opportunities for
its own account, independently and without notice to, or regard for the
interests of, the Loan Parties, including, without limitation, business or
investment activities or opportunities that compete with or are otherwise
contrary to the interests of the Loan Parties or their Affiliates or that the
Loan Parties or their Affiliates might find advantageous or desirable to engage
in, acquire, develop or otherwise pursue, and (iii) the foregoing rights to
indemnification and advancement constitute third-party rights extended by the
Loan Parties to the Representatives and do not constitute rights to
indemnification or advancement of expenses as a result of a Representative
serving as a director, officer, employee or agent of any Loan Party.

7.Confidentiality.  Orion agrees that it will, and will cause each
Representative and each individual or other person exercising the rights granted
to Main Fund, ECI Parallel Fund and Family & Associates Fund pursuant to Section
4 of this Agreement to, keep confidential any information obtained from the Loan
Parties pursuant to the terms of this Agreement in accordance with the
provisions of Section 10.11 of the Credit Agreement, which provisions are hereby
incorporated by reference, mutatis mutandis, as if fully set forth
herein.  Orion agrees that it shall be jointly and severally liable for any
breach by a Representative or any individual or other person exercising the
rights granted to Main Fund, ECI Parallel Fund and Family & Associates Fund
pursuant to Section 4 of this Agreement of any of the terms (both stated herein
and incorporated from the Credit Agreement) of this Section 7.

8.Miscellaneous.

(a)This Agreement shall be governed in accordance with the laws of the State of
New York.

(b)This Agreement and the other Financing Documents to which any Loan Party is
party constitutes the entire contract between and among the parties relating to
the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

(c)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(d)This Agreement may only be waived, altered or amended by an instrument in
writing duly executed by each of the parties hereto.

5

--------------------------------------------------------------------------------

 

(e)EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(f)Any legal action or proceeding with respect to this Agreement shall, except
as provided in clause (g) below, be brought in the courts of the State of New
York, or of the United States District Court for the Southern District of New
York, in each case, seated in the County of New York and, by execution and
delivery of this Agreement, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each party hereto irrevocably consents to
the service of process in the manner provided for notices in Section 10.01 of
the Credit Agreement, which provisions are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein. Each party hereto agrees that a
judgment, after exhaustion of all available appeals, in any such action or
proceeding shall be conclusive and binding upon it, and may be enforced in any
other jurisdiction, including by a suit upon such judgment, a certified copy of
which shall be conclusive evidence of the judgment.

(g)Each party hereto hereby irrevocably waives any objection that it may now
have or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement brought in the Supreme
Court of the State of New York or in the United States District Court for the
Southern District of New York, in each case, seated in the County of New York
and hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(h)The parties hereto agree that a breach of any of the covenants contained in
this Agreement may cause irreparable injury to the other parties hereto, that
such other parties may not have an adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Agreement shall be specifically enforceable against the breaching party, and the
parties hereto hereby waive and agree not to assert any defenses against an
action for specific performance of such covenants.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

FUELCELL ENERGY, INC.

 

 

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

FUELCELL ENERGY FINANCE II, LLC

 

 

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

BAKERSFIELD FUEL CELL 1, LLC

 

 

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

CENTRAL CA FUEL CELL 2, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

YAPHANK FUEL CELL PARK, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

LONG BEACH TRIGEN, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

SAN BERNARDINO FUEL CELL, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

MONTVILLE FUEL CELL PARK, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

EASTERN CONNECTICUT FUEL CELL

PROPERTIES, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

CR FUEL CELL, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

BRT FUEL CELL, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

DERBY FUEL CELL, LLC

 

 

By:

FUELCELL ENERGY FINANCE II, LLC

Its:

Sole Member

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Jason B. Few

Name:

Jason B. Few

Title:

President, Chief Executive Officer and Chief Commercial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

ACCEPTED AND AGREED TO:

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II, L.P., a Delaware limited partnership

 

 

By:

/s/ Gerrit Nicholas

Name:

Gerrit Nicholas

Title:

Managing Partner

 

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II PV, L.P., a Delaware limited partnership

 

 

By:

/s/ Gerrit Nicholas

Name:

Gerrit Nicholas

Title:

Managing Partner

 

 

 

ORION ENERGY CREDIT OPPORTUNITIES FUND II GPFA, L.P., a Delaware limited

partnership

 

 

By:

/s/ Gerrit Nicholas

Name:

Gerrit Nicholas

Title:

Managing Partner

 

 

[FuelCell - Observer Right Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
[______] between FuelCell Energy, Inc., a Delaware corporation (“FuelCell”), the
Subsidiaries of FuelCell from time to time party hereto (collectively, together
with FuelCell, each a “Company” and collectively, the “Companies”), Orion Energy
Credit Opportunities Fund II, L.P., a Delaware limited partnership (“Main
Fund”), Orion Energy Credit Opportunities Fund II PV, L.P., a Delaware limited
partnership (“ECI Parallel Fund”), Orion Energy Credit Opportunities Fund II
GPFA, L.P., a Delaware limited partnership (“Family & Associates Fund” and,
together with Main Fund and ECI Parallel Fund, “Orion”), Orion Energy Credit
Opportunities Fund II GP, L.P., a Delaware limited partnership (“GP”), Orion
Energy Partners, L.P., a Delaware limited partnership (“Main Fund Management”),
Gerrit Nicholas, an individual, in his capacity as a representative of Main Fund
as a nonvoting observer to FuelCell’s Board of Directors or similar governing
body (the “Board”), and Rui Viana, an individual, in his capacity as a
representative of Family & Associates Fund as a nonvoting observer to the Board
(together, in such capacity, the “Representatives,” and collectively with Main
Fund, ECI Parallel Fund, Family & Associates Fund, GP, Main Fund Management, any
replacement Representatives and their respective Affiliates, the “Indemnitees”).

WITNESSETH:

WHEREAS, highly competent persons have become more reluctant to serve companies
as directors, managers, officers or in other capacities unless they are provided
with adequate protection through insurance or adequate indemnification against
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporation;

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, each Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving such Company from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based companies and other
business enterprises, each Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
managers, officers, and other persons in service to companies and other business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against a Company or business enterprise itself.

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board acknowledges the increased difficulty in attracting and
retaining such persons and has determined that each Company should act to assure
such persons that there will be increased certainty of such protection in the
future;

 

--------------------------------------------------------------------------------

 

WHEREAS, it is reasonable, prudent and necessary for each Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve a Company free from undue concern that they will not
be so indemnified;

WHEREAS, this Agreement is a supplement to and is in furtherance of the
certificate of incorporation, certificate of formation, bylaws, limited
liability company agreement or other organization document of each Company (as
the same may be amended from time to time in accordance with their terms, the
“Charter Documents”), and shall not be deemed a substitute therefor, nor shall
anything in this Agreement diminish or abrogate any rights of any Indemnitee
thereunder; and

WHEREAS, the Indemnitees do not regard the protection available under the
Charter Documents and insurance as adequate in the present circumstances, and
may not be willing to enter into the transactions contemplated by (i) the Credit
Agreement dated as of October 31, 2019 (the “Credit Agreement”), among the
Companies, the lenders party thereto from time to time (collectively, the
“Lenders”) and Orion Energy Partners Investment Agent, LLC, as administrative
agent and collateral agent, (ii) those certain Initial Funding Warrants dated as
of October 31, 2019 issued by the Borrower to each of the Orion Energy Warrant
Holders, and (iii) to the extent issued on the Second Funding Date in accordance
with the Credit Agreement, those certain Second Funding Warrants to be dated as
of the Second Funding Date and to be issued by the Borrower to each of the Orion
Energy Warrant Holders (collectively, the “Transactions”), or to permit the
Representatives to serve in such capacity, in each case without adequate
protection, and each Company desires the Indemnitees to enter into the
Transactions and to cause the Representatives to serve in such capacity.  The
Representatives are willing to serve in such capacity on the condition that they
be so indemnified.

NOW, THEREFORE, in consideration of the Indemnitees’ agreement to enter into the
Transactions and the Representatives’ agreement to serve in such capacity, the
parties hereto agree as follows:

1.Indemnity of Indemnitees.  Subject to the terms and conditions hereof, each
Company hereby agrees to hold harmless and indemnify each Indemnitee to the
fullest extent permitted by law, as such may be amended from time to time.  In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:

(a)Generally.  Each Indemnitee shall be indemnified to the maximum extent
permitted by law, as such may be amended from time to time, against all Expenses
(as hereinafter defined) actually and reasonably incurred by it or on its behalf
if, by reason of a Representative’s status as such or service in such capacity,
such Indemnitee is, or is threatened to be made, a party to or otherwise
involved in any Proceeding (as hereinafter defined), REGARDLESS OF WHETHER
ARISING FROM ANY ACT OR OMISSION WHICH CONSTITUTED THE SOLE, PARTIAL OR
CONCURRENT NEGLIGENCE (WHETHER ACTIVE OR PASSIVE) OF SUCH INDEMNITEE; provided
that the conduct of such Indemnitee in respect of the matters at issue did not
constitute gross negligence, willful misconduct, bad faith, or a violation of
law, and in the case of any criminal proceeding, such Indemnitee did not have
reasonable cause to believe that the act or omission was unlawful.

 

--------------------------------------------------------------------------------

 

(b)Certain Presumptions.  The termination of any Proceeding by judgment, order
or settlement does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct set forth in this Section 1.  The termination of
any Proceeding by conviction or upon a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, creates a
rebuttable presumption that an Indemnitee acted in a manner contrary to that
specified in this Section 1.

(c)Third-Party Indemnification Rights.  For the avoidance of doubt, the rights
to indemnification and advancement of expenses provided hereunder shall
constitute third-party indemnification rights.

(d)Limitations.  Notwithstanding anything herein to the contrary, no Indemnitee
hereunder shall be entitled to indemnification or advancement of expenses
provided hereunder (i) by reason of being a director or officer of any Company
pursuant to the terms of this Agreement or (ii) as a result of, in connection
with or following a material breach of the Observer Right Agreement between the
Company and Orion dated [of even date herewith].

2.Additional Indemnity.  In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, each
Company shall and hereby does indemnify and hold harmless each Indemnitee
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by it or on its behalf if, by reason of a
Representative’s status as such or service in such capacity, it is, or is
threatened to be made, a party to or participant in any Proceeding, including,
without limitation, all liability arising out of the negligence or active or
passive wrongdoing of such Indemnitee.  The only limitation that shall exist
upon a Company’s obligations pursuant to this Agreement shall be that such
Company shall not be obligated to make any payment to an Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Sections 6 and 7 hereof of this Agreement) to be unlawful.

3.Contribution.

(a)Whether or not the indemnification provided in Sections 1 and 2 of this
Agreement is available, in respect of any threatened, pending or completed
action, suit or proceeding in which a Company is jointly liable with an
Indemnitee (or would be if joined in such action, suit or proceeding), such
Company shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring such Indemnitee
to contribute to such payment and such Company hereby waives and relinquishes
any right of contribution it may have against such Indemnitee.  A Company shall
not enter into any settlement of any action, suit or proceeding in which such
Company is jointly liable with any Indemnitee (or would be if joined in such
action, suit or proceeding) without the prior written consent of such Indemnitee
unless such settlement provides for a full and final release of all claims
asserted against such Indemnitee.

 

--------------------------------------------------------------------------------

 

(b)Without diminishing or impairing the obligations of each Company set forth in
the preceding subparagraph, if, for any reason, an Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which a Company
is jointly liable with such Indemnitee (or would be if joined in such action,
suit or proceeding), such Company shall, to the extent permitted by applicable
law, contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by such
Indemnitee in proportion to the relative benefits received by such Company and
all officers, directors, managers or employees of such Company who are jointly
liable with such Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and such Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of such Company and all officers, directors, managers or
employees of such Company who are jointly liable with such Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and such
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered.  The
relative fault of each Company and all officers, directors, managers or
employees of each Company who are jointly liable with such Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and such
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(c)Each Company hereby agrees to fully indemnify and hold each Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors, managers or employees of each Company who may be jointly liable with
such Indemnitee.

(d)To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to an Indemnitee
for any reason whatsoever, each Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount incurred by such Indemnitee, whether
for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by each Company and such
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of each Company (and its
directors, officers, managers, employees and agents) and such Indemnitee in
connection with such event(s) and/or transaction(s).

4.Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that any Indemnitee is, by reason of
a Representative’s status as such or service in such capacity, a witness, or is
made (or asked to) respond to discovery requests, in any Proceeding to which
such Indemnitee is not a party, such Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by it or on its behalf in connection
therewith.

 

--------------------------------------------------------------------------------

 

5.Advancement of Expenses.  Notwithstanding any other provision of this
Agreement, each Company shall advance all Expenses incurred by or on behalf of
any Indemnitee in connection with any Proceeding by reason of a Representatives’
status as such or service within such capacity within thirty (30) days after the
receipt by a Company of a statement or statements from such Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred by such Indemnitee and shall include
or be preceded or accompanied by a written undertaking by or on behalf of such
Indemnitee to repay any Expenses advanced if it shall ultimately be determined
that such Indemnitee is not entitled to be indemnified against such
Expenses.  Any advances and undertakings to repay pursuant to this Section 5
shall be unsecured and interest free.

6.Procedures and Presumptions of Entitlement to Indemnification.  It is the
intent of this Agreement to secure for each Indemnitee rights of indemnity that
are as favorable as may be permitted under applicable law.  Accordingly, the
parties agree that the following procedures and presumptions shall apply in the
event of any question as to whether an Indemnitee is entitled to indemnification
under this Agreement:

(a)To obtain indemnification under this Agreement, an Indemnitee shall submit to
a Company a written request, including therein or therewith such documentation
and information as is reasonably available to such Indemnitee and is reasonably
necessary to determine whether and to what extent such Indemnitee is entitled to
indemnification. The Secretary of such Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that such
Indemnitee has requested indemnification. Notwithstanding the foregoing, any
delay or failure by an Indemnitee to provide such a request to a Company
hereunder will not relieve such Company of any liability which it may have to
such Indemnitee hereunder unless, and to the extent that, such delay or failure
actually and materially prejudices the interests of such Company.  

(b)Upon written request by an Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination with respect to such
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following three methods, which shall be at the election of the Board (1) by
a majority vote of the disinterested directors, even though less than a quorum,
(2) by a committee of disinterested directors designated by a majority vote of
the disinterested directors, even though less than a quorum, or (3) if there are
no disinterested directors or if the disinterested directors so direct, by
independent legal counsel in a written opinion to the Board, a copy of which
shall be delivered to the Indemnitee.  For purposes hereof, disinterested
directors are those members of the Board who are not parties to the action, suit
or proceeding in respect of which indemnification is sought by such
Indemnitee.  

(c)If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c).  The Independent Counsel
shall be selected by the Board.  The applicable Indemnitee may, within ten (10)
days after such written notice of selection shall have been given, deliver to
the Company a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 13 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a

 

--------------------------------------------------------------------------------

 

proper and timely objection, the person so selected shall act as Independent
Counsel.  If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit.  If, within twenty (20) days after submission by the applicable
Indemnitee of a written request for indemnification pursuant to Section 6(a)
hereof, no Independent Counsel shall have been selected and not objected to,
either the applicable Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by such Indemnitee to such Company’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Counsel under
Section 6(b) hereof.  The applicable Company shall pay any and all reasonable
fees and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and such Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

(d)In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this
Agreement.  Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.  Neither
the failure of a Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by a Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.

(e)Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action
is based on the records or books of account of the applicable Company, including
financial statements, or on information supplied to a Representative in its
capacity as such by the officers or directors of such Company in the course of
their duties.  In addition, the knowledge and/or actions, or failure to act, of
any director, officer, agent or employee of a Company shall not be imputed to an
Indemnitee for purposes of determining the right to indemnification under this
Agreement.  

(f)If the person, persons or entity empowered or selected under this Section 6
to determine whether an Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the applicable
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and such Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by such Indemnitee of
a material fact, or an omission of a material fact necessary to make such
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such sixty (60) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person, persons or entity making such determination with respect to
entitlement to indemnification in good faith requires such additional time to
obtain or evaluate documentation and/or information relating thereto.

 

--------------------------------------------------------------------------------

 

(g)Each Indemnitee shall cooperate with the person, persons or entity making
such determination with respect to such Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to such Indemnitee and reasonably necessary to such
determination.  Any Independent Counsel or member of the Board, as the case may
be, shall act reasonably and in good faith in making a determination regarding
such Indemnitee’s entitlement to indemnification under this Agreement.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by such
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the applicable Company and such Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(h)Notwithstanding any provision in this Agreement, a Company shall not be
obligated under this Agreement to make any indemnity in connection with any
claim made against an Indemnitee for which payment has actually been made to or
on behalf of such Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision; provided that the foregoing shall
not affect the rights of such Indemnitee or the Fund Indemnitors set forth in
Section 8(d).

7.Remedies of Indemnitee.

(a)In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that an Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by a Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by a Company of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that such Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 6 of this Agreement, such
Indemnitee shall be entitled to an adjudication in any court of competent
jurisdiction, of such Indemnitee’s entitlement to such indemnification.
Indemnitee shall commence such proceeding seeking an adjudication within one
hundred eighty (180) days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 7(a). Each Company
shall not oppose any Indemnitee’s right to seek any adjudication thereof.

(b)In the event that a determination shall have been made pursuant to Section
6(b) of this Agreement that an Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 7 shall be conducted
in all respects as a de novo trial on the merits, and such Indemnitee shall not
be prejudiced by reason of the adverse determination under Section 6(b).

(c)If a determination shall have been made pursuant to Section 6(b) of this
Agreement that an Indemnitee is entitled to indemnification, each Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7 absent (i) a misstatement by such Indemnitee of a material fact,
or an omission of a material fact necessary to make such Indemnitee’s
misstatement not materially misleading in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

--------------------------------------------------------------------------------

 

(d)In the event that an Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of its rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the applicable Company, such Company shall pay on such
Indemnitee’s behalf, in advance, any and all expenses (of the types described in
the definition of Expenses in Section 12 of this Agreement) actually and
reasonably incurred by such Indemnitee in such judicial adjudication, regardless
of whether such Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of expenses or insurance recovery.

(e)Each Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that each Company is bound by all the provisions of this
Agreement.  The applicable Company shall indemnify each applicable Indemnitee
against any and all Expenses and, if requested by any applicable Indemnitee,
shall (within ten (10) days after receipt by a Company of a written request
therefor) advance, to the extent not prohibited by law, such expenses to the
applicable Indemnitee, which are incurred by such Indemnitee in connection with
any action brought by such Indemnitee for indemnification or advance of Expenses
from such Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by such Company, regardless of whether
such Indemnitee ultimately is determined to be entitled to such indemnification,
advancement of Expenses or insurance recovery, as the case may be.

(f)Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8.Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a)The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which any Indemnitee may at any time be
entitled, without duplication, under applicable law, Charter Documents, any
other agreement, a vote of equityholders, a resolution of managers or otherwise,
of any Company.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of any Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee prior to
such amendment, alteration or repeal.  To the extent that a change in law,
whether by statute or judicial decision, permits greater indemnification than
would be afforded currently under the Charter Documents and this Agreement, it
is the intent of the parties hereto that each Indemnitee shall enjoy by this
Agreement the greater benefits, without duplication, so afforded by such
change.  No right or remedy herein conferred is intended to be exclusive of any
other right or remedy, and every other right and remedy shall be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise, but without duplication of payment or
reimbursement.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

--------------------------------------------------------------------------------

 

(b)To the extent that a Company maintains an insurance policy or policies
providing liability insurance for directors, officers, managers, employees, or
agents or fiduciaries of a Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that such person
serves at the request of a Company, each Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any director, officer, manager, employee, agent or
fiduciary under such policy or policies; provided, however, that such coverage
shall not be construed as evidence that the Indemnitee is a director, officer,
manager, employee, agent or fiduciary of any Company or entitled to
indemnification or advancement of expenses by reason of such Indemnitee’s status
as any of the foregoing.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, a Company has director and officer liability
insurance in effect, such Company shall give prompt notice of the commencement
of such proceeding to the insurers in accordance with the procedures set forth
in the respective policies. Each Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

(c)In the event of any payment under this Agreement, the applicable Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable such Company to bring suit to enforce such rights.
Notwithstanding the foregoing, in no event shall any Company be subrogated to
any right of recovery an Indemnitee may have from any Orion Energy Partners
entity or any insurer thereof.

(d)Each Company hereby acknowledges that the Indemnitees may have certain rights
to indemnification, advancement of expenses and/or insurance provided by or on
behalf of one or more Orion Energy Partners entities, including Main Fund, ECI
Parallel Fund, Family & Associates Fund, Main Fund Management, or their
respective affiliates (collectively, the “Fund Indemnitors”).  Notwithstanding
anything to the contrary herein or otherwise, each Company hereby agrees, with
respect to a claim for indemnification made against such Company hereunder and
which is payable by such Company hereunder:

(i)that such Company is the indemnitor of first resort (i.e., that such
Company’s obligations to the Indemnitees are primary and that any obligation of
the Fund Indemnitors to advance expenses or to provide indemnification for the
same expenses or liabilities incurred by the Indemnitees are secondary),

(ii)that such Company will be required to advance the full amount of any
reasonable expenses incurred by the Indemnitees and will be liable for the full
amount of all liabilities, expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the terms
of this Agreement or any other agreement between such Company and such
Indemnitees, without regard to any rights such Indemnitees may have against the
Fund Indemnitors, and

(iii)that such Company irrevocably waives, relinquishes and releases the Fund
Indemnitors from any and all claims for contribution, subrogation or any other
recovery of any kind in respect thereof.  

 

--------------------------------------------------------------------------------

 

(e)Notwithstanding anything to the contrary herein or otherwise, each Company
further agrees that no advancement or payment by the Fund Indemnitors on behalf
of any Indemnitee with respect to any claim for which an Indemnitee has sought
indemnification from a Company will affect the foregoing and the Fund
Indemnitors will have a right of contribution and/or be subrogated to the extent
of such advancement or payment to all of the rights of recovery of each
Indemnitee against a Company.  Each Company and each Indemnitee agree that the
Fund Indemnitors are express third party beneficiaries of the terms of this
Agreement.

9.Duration of Agreement.  All agreements and obligations of each Company
contained herein shall continue for so long as there is any Representative or
any replacement thereof serving in such capacity, and shall continue thereafter
so long as any Indemnitee shall be subject to any Proceeding by reason of
Representative’s status as such or service in such capacity , whether or not any
Representative is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification can be provided under
this Agreement.  This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of a Company,
and including any transferee of an interest of any Orion Energy Partners
entity), assigns, spouses, heirs, executors and personal and legal
representatives.

10.Security.  To the extent requested by an Indemnitee and approved by a
Company, each Company may at any time and from time to time provide security to
an Indemnitee for such Company’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral.  Any such security, once
provided to an Indemnitee, may not be revoked or released without the prior
written consent of the Indemnitee.

11.Enforcement.

(a)Each Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
the Indemnitees to enter into the Transactions and to induce the Representatives
to serve in such capacity in connection with the Transactions, and each Company
acknowledges that each Indemnitee is relying upon this Agreement in entering
into the Transactions and permitting the Representatives to serve as such.

(b)This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

12.Definitions.  For purposes of this Agreement:

(a)“Expenses” shall include all losses, claims, damages, liabilities, joint or
several, reasonable and documented attorneys’ fees and legal expenses,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a

 

--------------------------------------------------------------------------------

 

Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding.  Expenses also shall include Expenses incurred in connection
with any appeal resulting from any Proceeding and all federal, state, local or
foreign taxes imposed on any Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent.  Expenses, however, shall not
include amounts paid in settlement by an Indemnitee or the amount of judgments
or fines against an Indemnitee.

(b)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) a Company or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either a Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.  The applicable
Company agrees to pay the reasonable fees of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(c)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of a Company or otherwise and whether civil,
criminal, administrative or investigative, in which an Indemnitee was, is or
will be involved as a party or otherwise, by reason of a Representative’s status
as such or service in such capacity, but excluding (i) one initiated by an
Indemnitee pursuant to Section 7 of this Agreement to enforce its rights under
this Agreement, (ii) one brought by a Company against an Indemnitee in
connection with the Transactions, the Observer Right Agreement (as defined
below) or any other agreement, document, instrument, transaction or other action
related thereto.

13.Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other
provision.  Without limiting the generality of the foregoing, this Agreement is
intended to confer upon each Indemnitee indemnification rights to the fullest
extent permitted by applicable laws.  In the event any provision hereof
conflicts with any applicable law, such provision shall be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

14.Modification and Waiver.  No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by each
Company and GP.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

--------------------------------------------------------------------------------

 

15.Notice By Indemnitee.  Indemnitee agrees promptly to notify the applicable
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder.  The failure to so notify the applicable Company shall not
relieve such Company of any obligation which it may have to Indemnitee under
this Agreement or otherwise unless and only to the extent that such failure or
delay materially prejudices the Company.

16.Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All communications shall be sent:

(a)To any Indemnitee at the following address:

Orion Energy Credit Opportunities Fund II, L.P.

Orion Energy Credit Opportunities Fund II PV, L.P.

Orion Energy Credit Opportunities Fund II GPFA, L.P.

350 5th Ave #6740

New York, NY 10118

 

Attention:

 

Gerrit Nicholas; Rui Viana; Mark Friedland; Timothy Mister; Sue Yang

Email:

 

Gerrit@OrionEnergyPartners.com;

 

 

Rui@OrionEnergyPartners.com;

 

 

Mark@OrionEnergyPartners.com;

 

 

Timothy@OrionEnergyPartners.com;

 

 

Sue@OrionEnergyPartners.com

 

with a copy to:

Greenberg Traurig, LLP
200 Park Avenue

New York, NY 10166
Attention:  Todd Bowen
Phone:  212-801-2299

Email: bowent@gtlaw.com

 

--------------------------------------------------------------------------------

 

(b)To a Company at:

FuelCell Energy, Inc.

3 Great Pasture Road
Danbury, CT 06810
Attention: Jason Few
Email:jfew@fce.com

 

with a copy to:

 

FuelCell Energy, Inc.

3 Great Pasture Road
Danbury, CT 06810
Attention: Jennifer Arasimowicz, General Counsel
Email:jarasimowicz@fce.com

 

or to such other address as may have been furnished to Indemnitee by a Company
or to a Company by Indemnitee, as the case may be.

17.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  This Agreement may also be executed and
delivered by electronic signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18.Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

19.Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Each Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) appoint, to the extent such party is not otherwise subject to
service of process in the State of Delaware, irrevocably [name] [address] as its
agent in the State of Delaware as such party's agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.

20.Observer Rights Agreement.  The provisions of Section 8 of that certain
Observer Right Agreement dated as of October 31, 2019 among the Companies and
certain of the Indemnitees party hereto (the “Observer Right Agreement”) are
hereby incorporated by reference, mutatis mutandis, as if fully set forth
herein.  

[SIGNATURE PAGE TO FOLLOW]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANIES:

 

FUELCELL ENERGY, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

[OTHER LOAN PARTIES]

 

 

By:

 

Name:

 

Title:

 

 

 

INDEMNITEES:

 

 

Gerrit Nicholas

 

 

 

Rui Viana

 

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II, L.P., a Delaware limited partnership

 

 

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II PV, L.P., a Delaware limited partnership

 

 

By:

 

Name:

 

Title:

 

 

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II GPFA, L.P., a Delaware limited partnership

 

 

By:

 

Name:

 

Title:

 

 

 

ORION ENERGY CREDIT OPPORTUNITIES

FUND II GP, L.P., a Delaware limited partnership

 

 

By:

 

Name:

 

Title:

 

 

 

ORION ENERGY PARTNERS, L.P., a Delaware

limited partnership

 

 

By:

 

Name:

 

Title:

 

 

 

 